Order entered April 10, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00193-CV

                        IN RE AEP TEXAS, INC., Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-01068

                                     ORDER

      Based on the Court’s opinion of this date, we GRANT relator’s April 6,

2020 motion and DISMISS this original proceeding. Each party shall bear its own

costs of this original proceeding.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE